     Case: 1:18-cr-00286 Document #: 31 Filed: 01/03/19 Page 1 of 1 PageID #:227

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:18−cr−00286
                                                       Honorable Matthew F. Kennelly
Xavier Elizondo, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 3, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly as to Xavier Elizondo
and David Salgado: Argument heard regarding motion to suppress [23]. Motion is taken
under advisement. Status hearing set for 1/31/2019 at 1:30 p.m. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
